Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Preliminary Amendment filed June 15, 2018.

3.	Claims 3, 4, 6-14, and 17-20 have been amended.

4.	Claims 1-20 have been examined and are pending with this action.

5.	The Information Disclosure Statements filed October 8, 2018, May 30, 2019, July 22, 2020, and May 14, 2021 have been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jones et al. (US 2009/0276419).
INDEPENDENT:
As per claim 1, Jones teaches a system to allocate content sources in a voice activated packet-based computer network environment (see Jones, [0092]: “a user request might be submitted as a spoken query in a natural language, which might require audio information to be converted to text information”), comprising: 
teach a natural language processor component executed by a data processing system, to receive, at an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client computing device (see Jones, [0088]: “A user may submit a request which may require a process(es) and/or operation(s) to be performed. For example, a user might submit a spoken request which is to be converted to a text query, the text may be converted from a natural language query to a structured query which is amenable to automated processing or indexing, which may produce a search result”; and [0153]: “In at least one embodiment, an audio recording of a spoken search request is obtained. In at least one embodiment, an image associated with a search request is obtained. In at least one embodiment, a recording of a song to be identified is obtained. In at least one embodiment, a natural language query which is to be transcribed is obtained. Information regarding one or more types of processing to be performed may be obtained. For example, an indication of translation, transcription, recognition, conversion and/or other processing to be performed may be provided. Control is passed to operation 415 and process 400 continues”); 
the natural language processor component to parse the input audio signal to identify a request and a trigger keyword corresponding to the request (see Jones, [0141]: “a request which is complex, or requires more subjective processing may be parsed into multiple "system requests" which are requests generated responsive to a user request”; [0153]: “In operation 410, information associated with a request is obtained. Any type of information associated with a request may be obtained. For example, audio, text, video, images, media, information associated with a request(s) and/or a user(s) such as a profile, geographic, demographic, a transaction and/or query history, etc. may be obtained by a guide”; and [0708]: “the search system 5030 (FIG. 50) may parse a query in order to extract one or more keywords from the query, or a guide(s) may be presented with a list of keywords which might be associated with a request and may select a keyword(s) to be associated with the request, or a spoken query might be automatically associated with a keyword(s)”); 
a content selector component to select a digital component based on at least one of the request and the trigger keyword (see Jones, [0174]: “A category(ies) may be associated with a guide based on one or more types of information processing. For example, the category `translate English to Spanish`, or `transcribe spoken queries` or `Sports` might be associated with a guide to indicate a skill or expertise associated with the guide. Such an association may be used in part to rate or rank a guide(s) and/or to select a guide(s)”; and [0234]: “An "index item" may be any item such as a category, a profile, a location, a keyword, etc. which is used to select and/or rank guides based on a rating or ranking of guides associated with the guides and the index item. An index item may be associated with a reference item”); 
a source allocation component to identify, subsequent to the selection of the digital component, a plurality of candidate content sources, each of the plurality of candidate content sources comprising a respective instance of the digital component (see Jones, [0088]: “Various sources of information and/or processing facilities or "resources" may be available to the request processing system”; [0174]: “A guide(s) may be selected to review an item(s) such as a result(s) based on the association of a guide with a category(ies)”; and [0234]: “An "index item" may be any item such as a category, a profile, a location, a keyword, etc. which is used to select and/or rank guides based on a rating or ranking of guides associated with the guides and the index item. An index item may be associated with a reference item”); 
the source allocation component to determine a characteristic for each of the plurality of candidate content sources and a characteristic of each of the respective instances of the digital component (see Jones, [0176]: “Information indicated in the content of the guide profile ID field 620 may be compared to information indicated in the content of a profile(s) associated with a request in order to determine a ranking of a guide(s) for responding to a search request. Likewise, a profile(s) associated with a guide(s) may be used to select and/or rank a guide(s). Using the example illustrated in FIG. 6, `Demoprofileg1`, `Geoprofileg1` and `Persprofileg1` are associated with `Guide1`. This may indicate that `Guide1` has indicated and/or generated `Demoprofileg1` which may be a demographic profile, `Geoprofileg1` which may be a geographic profile and `Persprofileg1` which might indicate personality information regarding `Guide1`. Any or all information indicated in a profile(s) associated with a guide may be used to determine a rating and/or ranking of a guide”); 
the source allocation component to select a content source from the plurality of candidate content sources based on the characteristic for each of the plurality of candidate content sources and the characteristic of each of the respective instances of the digital component (see Jones, [0176]: “a profile(s) associated with a guide(s) may be used to select and/or rank a guide(s)”); and 
the source allocation component to generate a request for the digital component from the content source (see Jones, [0141]: “a request which is complex, or requires more subjective processing may be parsed into multiple "system requests" which are requests generated responsive to a user request”; [0259]: “A vetting complete message such as the `vetting complete` message 1563 may cause a request that a guide or expert respond to a vetted query to be generated”; and [0361]: “A request may be processed in order to generate alternate forms of the request which may be compared to a database including other requests. For example, a request may be automatically analyzed and/or parsed, and a set of equivalence rules may be applied, etc. Control is passed to operation 2315 and process 2300 continues”).

As per claim 15, Jones teaches a method to allocate content sources in a voice activated packet-based computer network environment, comprising: 
receiving, by a natural language processor component executed by a data processing system and at an interface of a data processing system, data packets comprising an input audio signal detected by a sensor of a client computing device; 
parsing, by the natural language processor component, the input audio signal to identify a request and a trigger keyword corresponding to the request; 
selecting, by a content selector component, a digital component based on at least one of the request and the trigger keyword; 
identifying, by a source allocation component subsequent to selecting the digital component, a plurality of candidate content sources, each of the plurality of candidate content sources comprising a respective instance of the digital component; 
determining, by the source allocation component, a characteristic for each of the plurality of candidate content sources and a characteristic of each of the respective instances of the digital component; 
selecting, by the source allocation component, a content source from the plurality of candidate content sources based on a ranking of the characteristic for each of the plurality of candidate content sources and the characteristic of each of the respective instances of the digital component; and 
requesting, by the source allocation component, an instance of the digital component from the content source. (See claim 1 rejection above)

DEPENDENT:
As per claim 2, which depends on claim 1, Jones teaches further comprising the source allocation component to: receive the digital component from the content source; and transmit the digital component to the client computing device (see Jones, [0163]: “A result(s) and/or other item(s) associated with a user request may be presented to a user(s) and/or a guide(s) responsive to a user request in an order based at least in part on a ranking of the item(s) associated with the user request”; and [0520]: “The `Categories` selection tab 4205a may present a tree-structure for selecting a category, and the `Results` tab 4205b may present a GUI such as the GUI 4300 (FIG. 43)”).
As per claims 3 and 17, which respectively depend on claims 1 and 15, Jones teaches further comprising the source allocation component to: detect a second instance of the digital component on one of the plurality of candidate content sources; and determine a second characteristic for the second instance of the digital component on one of the plurality of content sources (see Jones, [0176]: “Information indicated in the content of the guide profile ID field 620 may be compared to information indicated in the content of a profile(s) associated with a request in order to determine a ranking of a guide(s) for responding to a search request. Likewise, a profile(s) associated with a guide(s) may be used to select and/or rank a guide(s). Using the example illustrated in FIG. 6, `Demoprofileg1`, `Geoprofileg1` and `Persprofileg1` are associated with `Guide1`. This may indicate that `Guide1` has indicated and/or generated `Demoprofileg1` which may be a demographic profile, `Geoprofileg1` which may be a geographic profile and `Persprofileg1` which might indicate personality information regarding `Guide1`. Any or all information indicated in a profile(s) associated with a guide may be used to determine a rating and/or ranking of a guide”; and [0363]: “An exact match may be determined to be found based on a modified version of a request. For example, an original search query might be deconstructed and element(s) of the deconstructed query might be combined with other information in order to produce a search query which matches a search query indicated in the search system database 2220 (FIG. 22). An exact match may be determined to be found based on equivalence tables of any elements of a search query. In at least one embodiment, a calculated probability of a match between a request and a request indicated in the database exceeding a value may be used to determine that a match to a request is found”).
As per claim 6, which depends on claim 1, Jones teaches further comprising the content selector component to: select the content source from the plurality of candidate content sources based on the characteristic of the content source being higher than the characteristic of the respective instances of the digital component on the content source (see Jones, [0137]: “For example, in a case of more than one result being provided for review, a guide may provide a ranking(s) or rating(s) of the results based on relevancy of a result to the request, or may indicate good or bad, etc. Control is passed to operation 250 and process 200 continues”).
As per claim 7, which depends on claim 1, Jones teaches further comprising the content selector component to: select the content source from the plurality of candidate content sources based on the characteristic of the content source being lower than the characteristic of the respective instances of the digital component on the content source (see Jones, [0756]: “Automated and/or human-assisted processes may be applied in order to optimize relevance of result(s), advertisement(s), resource(s), and/or guide(s) selected to respond to a request”).
As per claim 8, which depends on claim 1, Jones further teaches wherein the request is a request to initiate a session between the client computing device and the content source (see Jones, [0105]: “A user, a resource, and/or a guide may establish a communication session using a voice service, a messaging service such as Short Messaging Service (SMS), Enhanced Messaging Service (EMS), Multi-media Messaging Service (MMS), Instant Messaging (IM), email, an internet portal or web page, a web service, an API, regular mail or any other type of communication”).
As per claims 9 and 19, which respectively depend on claims 1 and 15, Jones teaches further comprising: the content selector component to select a second digital component; and the source allocation component to: identify a second plurality of candidate content sources, each of the second plurality of candidate content sources comprising a respective instance of the second digital component; determine a characteristic for each of the second plurality of candidate content sources; determine the characteristic for each of the second plurality of candidate content sources is below a predetermined threshold; and identify a third plurality of candidate content sources, each of the third plurality of candidate content sources comprising a respective instance of the second digital component (see Jones, [0141]: “Likewise, a request which is complex, or requires more subjective processing may be parsed into multiple "system requests" which are requests generated responsive to a user request”; and claim 1 rejection above).
As per claim 10, which depends on claim 1, Jones teaches further comprising: the content selector component to select a second digital component; and request the second digital component from the content source based on determining the content source is valid (see Jones, [0625]: “In operation 5435 content, resources, and/or other information which may be associated with a categorization is validated”; and claim 1 rejection above).
As per claims 11 and 20, which respectively depend on claims 1 and 15, Jones teaches further comprising: the natural language processor component to determine an account associated with the input audio signal; the source allocation component to determine the characteristic for each of the respective instances of the digital component (see Jones, [0360]: “In operation 2305 (FIG. 23) a determination is made as to whether a request is received. For example, if a search query is submitted via voice, or SMS to a server, or an email is received at an email address, or if an IM is received at a IM service account associated with the search system 2230 (FIG. 22)”).
As per claim 12, which depends on claim 1, Jones further teaches wherein the characteristic for a respective one of the plurality of candidate content sources is based on at least one of a connection quality or a bandwidth availability between the data processing system and the respective one of the plurality of candidate content sources (see Jones, [0141]: “The decision criteria for operation 227 may be modified based on criteria such as system conditions and/or cost and/or quality considerations”; and [0720]: “information of text-based resources might be selected if a user is requesting a response using a simple telephone handset, or information which is compatible with a handset application, operating system and/or display and/or other interface capabilities might be included in a wiki and/or GUI based on information associated with a request”).
As per claim 13, which depends on claim 1, Jones further teaches wherein the characteristic for a respective one of the plurality of candidate content sources is based on a connection quality or a bandwidth availability between the client computing device and the respective one of the plurality of candidate content sources (see Jones, [0141]: “The decision criteria for operation 227 may be modified based on criteria such as system conditions and/or cost and/or quality considerations”; and [0720]: “information of text-based resources might be selected if a user is requesting a response using a simple telephone handset, or information which is compatible with a handset application, operating system and/or display and/or other interface capabilities might be included in a wiki and/or GUI based on information associated with a request”).
As per claim 14, which depends on claim 1, Jones further teaches wherein the characteristic for a respective one of the plurality of candidate content sources is based on a quality characteristic or a storage location of the respective instance of the digital component stored at the respective one of the plurality of candidate content sources (see Jones, [0141]: “The decision criteria for operation 227 may be modified based on criteria such as system conditions and/or cost and/or quality considerations”).
As per claim 16, which depends on claim 15, Jones teaches further comprising: transmitting, by the source allocation component, the instance of the digital component to the client computing device (see Jones, [0163]: “A result(s) and/or other item(s) associated with a user request may be presented to a user(s) and/or a guide(s) responsive to a user request in an order based at least in part on a ranking of the item(s) associated with the user request”; and [0520]: “The `Categories` selection tab 4205a may present a tree-structure for selecting a category, and the `Results` tab 4205b may present a GUI such as the GUI 4300 (FIG. 43)”).
As per claim 18, which depends on claim 15, Jones further teaches wherein the characteristic for a respective one of the plurality of candidate content sources is based on at least one of a connection quality or a bandwidth availability between the data processing system and the respective one of the plurality of candidate content sources (see Jones, [0141]: “The decision criteria for operation 227 may be modified based on criteria such as system conditions and/or cost and/or quality considerations”; and [0720]: “information of text-based resources might be selected if a user is requesting a response using a simple telephone handset, or information which is compatible with a handset application, operating system and/or display and/or other interface capabilities might be included in a wiki and/or GUI based on information associated with a request”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2009/0276419) in view of Dave et al. (US 2018/0331928).
As per claim 4, which depends on claim 1, although Jones teaches further comprising the source allocation component to: select the content source based on the rate of the client computing device (see Jones, [0107]: “Rating information may be obtained from a user, a guide(s), a resource(s), and/or a search system”; and [0720]: “For example, content of a GUI and/or a wiki may be different if a user device which submitted a request has limited display capabilities, or runs particular software such as an operating system (OS) or application. For example, information of text-based resources might be selected if a user is requesting a response using a simple telephone handset, or information which is compatible with a handset application, operating system and/or display and/or other interface capabilities might be included in a wiki and/or GUI based on information associated with a request”), Jones does not explicitly teach that the rate is a utilization rate and determining a utilization rate of the client computing device. 
Dave teaches a utilization rate and determining a utilization rate of the client computing device (see Dave, [0022]: “the resource analysis platform may determine the current score by determining whether a rate of resource utilization of the set of client devices may cause the set of client devices to use a threshold amount of the set of cloud computing resources within a threshold amount of time”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Jones in view of Dave by implementing a component determining a utilization rate of the client computing device; and select the content source based on the utilization rate of the client computing device.  One would be motivated to do so because Dave teaches in paragraph [0010]: “the agreement may specify a threshold associated with use of the cloud computing resource (e.g., a specified amount of the cloud computing resource that the user is permitted to use, a specified rate at which the user is permitted to use the cloud computing resource, etc.)”.
As per claim 5, which depends on claim 4, Jones does not explicitly teach wherein the utilization rate is based on at least one of a battery level of the client computing device, a storage availability of the client computing device, or a processor availability of the client computing device.
Dave teaches wherein the utilization rate is based on at least one of a battery level of the client computing device, a storage availability of the client computing device, or a processor availability of the client computing device (see Dave, [0070]: “In some implementations, resource analysis platform 220 may determine whether a resource utilization satisfies a threshold. For example, resource analysis platform 220 may receive information indicating an amount of storage capacity that client device 210 has used (e.g., storage capacity provided by cloud computing resource 232) and a threshold amount of storage capacity that client device 210 is permitted to use”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Jones in view of Dave so that the utilization rate is based on at least one of a battery level of the client computing device, a storage availability of the client computing device, or a processor availability of the client computing device.  One would be motivated to do so because Dave teaches in paragraph [0010]: “the agreement may specify a threshold associated with use of the cloud computing resource (e.g., a specified amount of the cloud computing resource that the user is permitted to use, a specified rate at which the user is permitted to use the cloud computing resource, etc.)”.


Conclusion
8.	For the reasons above, claims 1-20 have been rejected and remain pending.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
November 2, 2021